DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 13 & 39 are amended. Claims 14, 17-20, 23-24, 31 and 33-35 are canceled. Claims 1-12 are withdrawn from consideration. Claims 13, 15-16, 21-22, 25-30, 32 & 36 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 13, 15-16, 21-22, 25-26, 28-30, 32, 36 & 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakanishi (WO 2010/061451 A1, hereinafter using corresponding US 2011/0129739 A1 as translation) in view of Skotheim (US 2010/0104948 A1), Barde (US 2013/0143133 A1), Wang (“Thermal, Electrochemical, and Spectroscopic Characterizations of Hyperbranched Polymer Electrolyte”), Hooper (“Novel siloxane polymers as polymer electrolytes for high energy density lithium batteries”), Kuboki (“Lithium-air batteries using hydrophobic room temperature ionic liquid electrolyte”) and further evidenced by Nebesny et.al (“Reactions of Clean Lithium Surfaces with SO-2: Molecular Auger Line-Shape Analysis and Reaction Kinetics”).
Regarding claims 13, 22, 36 & 38-39, Nakanishi teaches a lithium air battery ([0002]-[0003]) comprising a negative electrode and a positive electrode separated by an electrolyte [0035], in which the positive electrode is constituted by a porous carbon material comprising 60 to 99 wt% carbon on a current collector ([0035] & [0049]-[0050]), the electrolyte is a solution of a lithium salt in a solvent such as an organic solvent or an ionic liquid to form a non-aqueous liquid electrolyte ([0057]) which can further include a polymer such as polyethylene oxide to form a non-aqueous gel electrolyte ([0062]), and the negative electrode is constituted by a film of a metallic material chosen from lithium and lithium alloys ([0066]-[0067]) but is silent as to the (1) surface of the negative electrode facing the electrolyte bearing a passivation layer containing Li2S2O4 with the sulfur content increasing in the thickness of said passivation layer, from the face in contact with the film of metallic material to the face in contact with the electrolyte; (2) the porous carbon material having a specific surface area greater than 10 m2/g; and (3) the electrolyte being a solution of a lithium salt in a solvating polymer comprising a hydrophobic ionic liquid, wherein the solvating polymer is a polyether with 3 or 4 branches and wherein the solvating unit to Li ion molar ration is between 10 and 40.					Skotheim teaches a protective layer formed between a negative electrode comprising a metallic lithium foil and an electrolyte of a lithium battery, wherein the protective layer is formed by contacting a metallic lithium foil with a reactive gas such as CO2 or SO2 (Abstract; [0033]-[0037]). In a specific embodiment, Skotheim teaches contacting a rolled metallic lithium 2 gas to form a protective layer on the lithium film (Example 5). While Skotheim used a CO2 gas in example 5, it would have been obvious to use SO2 gas to be contacted with a metallic lithium film which forms a protective layer including Li2S2O4 because Skotheim teaches that SO2 and CO2 are interchangeable reactive gasses that can be used to form a protective layer on a metallic lithium film as taught by Skotheim ([0037]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to coat the metallic lithium of the negative electrode with a protective layer by contacting the metallic lithium film with SO2 gas in order to form a protective layer on the exposed surface of the metallic lithium film which prevents the formation of dendrites during recharging and prevents reaction of the metallic lithium film with the electrolyte which adversely forms a resistive barrier film thereby increasing the internal resistance of the battery and lowering the amount of current capable of being supplied by the battery at the rated voltage as taught by Skotheim ([0005]).									While Skotheim does not explicitly teach a surface of the negative electrode facing the electrolyte bearing a passivation layer containing Li2S2O4 with the sulfur content increasing in the thickness of said passivation layer, from the face in contact with the film of metallic material to the face in contact with the electrolyte, it is noted that the instant specification states that “when rolling is conducted in a SO2 atmosphere, or when the rolled lithium film enters a SO2 atmosphere immediately when exiting the rolling mill, sulfur compounds Li2S and Li2SO4 that stop or at the very least substantially limit the formation of Li2O or Li2CO3 form on the surface of the rolled lithium film. In all cases, the face of the passivation layer in contact with the lithium film is less rich in sulfur compounds than the face in contact with the electrolyte” ([0018]). In the above example 5 of Skotheim, a metallic lithium film is contacted with CO2 after rolling the  lithium film as noted in the above cited passage of the instant specification. Thus, when SO2 is used as the reactive gas instead of CO2 as in example 5, the resulting protective layer would necessarily have the instantly claimed structure since the processes of obtaining the respective protective layers is substantially identical. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. 										Moreover, should it be taken that the process of contacting the rolled metallic lithium film with a reactive gas, as described by Skotheim above, does not result in a surface of the negative electrode facing the electrolyte bearing a passivation layer containing Li2S2O4 with the sulfur content increasing in the thickness of said passivation layer, from the face in contact with the film of metallic material to the face in contact with the electrolyte, it is noted this specific structure would necessarily be present in the metallic lithium film of Nakanashi as modified by the protective layer including Li2S2O4 formed according to the SO2 -treatment of Skotheim in view of the evidentiary teachings of Nebesny. In particular, Nebesny teaches the formation of a passivation layer comprising Li2S as well as Li2S2O4 on the surface of metallic lithium following treatment of the metallic lithium with SO2 gas. Specifically, at high pressures (i.e above 10---3 Torr), when a metallic lithium film is contacted with SO2 gas, a monolayer comprising Li2S/Li2O is initially deposited on the surface of the metallic lithium film and a second layer including Li2S2O4 which is formed on the monolayer (Abstract; pages 474-476). The monolayer that is initially formed on the metallic lithium film comprises Li2S which comprises less sulfur than the overlying layer which includes more sulfur due to Li2S2O4 being mainly contained over the 2/g ([0051]-[0055]) which reads on the instantly claimed range.									It would have been obvious to one ordinary skill in the art, at the time of the present invention, to use a porous carbon material having a specific surface area from 500 to 1,500 m2/g because it can provide more reaction fields in the air cathode as taught by Barde ([0055]).			Wang teaches a polymer electrolyte for lithium ion batteries, comprising a lithium salt and a hyperbranched polyether based on polyethylene oxide wherein the polyether has 3 branches attached thereto (Pages 2209-2210; see annotated structure of page 2210 shown below which highlights three branches of the polyether).								
    PNG
    media_image1.png
    249
    580
    media_image1.png
    Greyscale
	
														It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the hyperbranched polyether structure of Wang described above because it has the capability of solvating the lithium ions and is suitable to be used as a -4 S/cm at 23°C with the conductivity increasing with temperature (Pages 122-123: Conductivity Results; Table 1) whereas the conductivity for polymers having a molar ratio of solvating unit to lithium ion of 2.8 in Wang was found to be highest at 4.05 x 10-5 S/cm at 50°C (Page 2211, right column). Thus, one of ordinary skill in the art would look to increase a molar ratio of solvating unit to lithium ion to within the preferred ranges disclosed in Wang (i.e between 24:1 and 32:1) in view of increasing the conductivity of the polymer electrolyte.			Kuboki teaches a lithium air battery comprising an electrolyte including a hydrophobic ionic liquid such as 1-Ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)amide (Abstract).	
Regarding claim 15, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13. Nakanishi further teaches the porous carbon material further containing a polymer binder [0052].
Regarding claim 16, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13. Nakanashi further teaches the porous carbon material containing at least one catalyst is chosen from MnO2, CoO2, and V2O5 oxides, and Pd, Pt and Rh metals [0051].
Regarding claim 25, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13, wherein the porous carbon material is in the form of a film like layer (Fig. 1 & [0050]).
Regarding claim 26, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13. Nakanishi further teaches the positive electrode comprises up to 25% of a polymer binder ([0052]: The air cathode layer used in the invention may contain a binder that immobilizes the conductive material. Examples of the binder include a fluorine-containing binder such as polyvinylidene fluoride (PVDF) or polytetrafluoroethylene (PTFE). Content of the binder in the air cathode layer is… preferably in the range of 1% by weight to 10% by weight) but does not explicitly disclose an electronic conductivity agent being present up to 10 wt% of the positive electrode. However, Nakanishi's positive electrode can consist of a mesoporous carbon, graphite, acetylene black, or carbon nanotubes/fibers which can all act as conductive agents and are present in the positive electrode from 10% to 99% by weight [0050].
Regarding claim 28, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13. Nakanishi further teaches a cover forming a negative pole (Fig. 1 & [0022]: 1a Anode case).
 Regarding claim 29, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13. Nakanishi further teaches a sealed container having a cover (Fig. 1 & [0039]: a packing 9 that hermetically seals a content with the anode case 1a and the cathode case 1b) with devices for gas input and output ([0039]: macroporous film 8 & cathode current collector 5)
Regarding claim 30, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13. Nakinashi further teaches devices for passage of electrical conduits (Fig. 1 & [0039]: anode current collector 2 & cathode current collector 5).
Regarding claim 32, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13. Barde teaches the porous carbon material having a specific surface area from 500 to 1,500 m2/g ([0051]-[0055] & [0064]-[0066]) which overlaps with the instantly claimed range of 1,000 m2/g or greater. 


Claims 21, 37 & 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakanishi (WO 2010/061451 A1 hereinafter using corresponding US 2011/0129739 A1 as translation), Skotheim (US 2010/0104948 A1), Barde (US 2013/0143133 A1), Wang (“Thermal, Electrochemical, and Spectroscopic Characterizations of Hyperbranched Polymer Electrolyte”), Hooper (“Novel siloxane polymers as polymer electrolytes for high energy density lithium batteries”), Kuboki (“Lithium-air batteries using hydrophobic room temperature ionic liquid electrolyte”) and Nebesny et.al (“Reactions of Clean Lithium Surfaces with SO-2: Molecular Auger Line-Shape Analysis and Reaction Kinetics”), as applied to claims 13, 15-16, 22, 25-26, 28-30, 32, 36 & 38-39 above, and further in view of Hamamoto (WO 2012/023019 A1).
Regarding claims 21, 37 & 40, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13 but is silent as to the electrolyte containing at least one inorganic oxide and being a solid solution.										Hamamoto teaches a lithium air battery comprising a solid electrolyte (1) separating an air electrode (2) and a negative electrode (3) such as lithium metal, wherein the solid electrolyte comprises a solid oxide electrolyte such as Li-La-Ti-O, LiPON and LISICON; and a non-aqueous electrolyte which, in preferred embodiments, can include a non-aqueous gel electrolyte and an ionic liquid mixed therewith (Fig. 1; [0022]-[0028], [0030] & [0039]-[0042]). 			It would have been obvious to one of ordinary skill in the art, at the time of the present invention, to include one inorganic oxide such as the solid oxide electrolyte of Hamamoto above in the electrolyte of modified Nakanishi in view of its stability with respect to lithium metal and in order to enhance the moisture resistance of the resulting solid electrolyte solution which in turn can prevent a reaction between the lithium metal negative electrode and water or moisture within the solid electrolyte solution as taught by Hamamoto ([0045]-[0046]).					

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakanishi (WO 2010/061451 A1 hereinafter using corresponding US 2011/0129739 A1 as translation), Skotheim (US 2010/0104948 A1), Barde (US 2013/0143133 A1), Wang (“Thermal, Electrochemical, and Spectroscopic Characterizations of Hyperbranched Polymer Electrolyte”), Hooper (“Novel siloxane polymers as polymer electrolytes for high energy density lithium batteries”), Kuboki (“Lithium-air batteries using hydrophobic room temperature ionic liquid electrolyte”) and Nebesny et.al (“Reactions of Clean Lithium Surfaces with SO-2: Molecular Auger Line-Shape Analysis and Reaction Kinetics”), as applied to claims 13, 15-16, 22, 25-26, 28-30, 32, 36 & 38-39 above, and further evidenced by Huang (US 2004/0224195 A1).
Regarding claim 27, Nakanishi as modified above teaches the lithium air battery as claimed in claim 13. Nakinashi further teaches a capsule (Fig. 1 & [0022]: 1b Air cathode case) having a base with perforations (Fig. 1 & [0032] 8 Microporous film) forming a positive pole but does not explicitly disclose the capsule being metallic.						However, metallic capsules for lithium air batteries are well known in the art as evidenced by Huang (Fig. 1(B) & [0049]: steel casing 6). Thus, one of ordinary skill in the art, at the time of the invention, would have found it obvious to use metallic capsules for the lithium battery of modified Nakinashi because Huang teaches that metallic capsules are suitable for lithium batteries. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 

Response to Arguments
Applicant's arguments filed 12/11/2020 regarding the subject matter of claims 1 & 39, as presently amended, have been fully considered but they are not persuasive.					As to applicant’s arguments that it would not have been obvious to select an ionic liquid 2 is reacted with lithium. As noted in the abstract and conclusion of Nebesny, the monolayer first formed on the lithium surface includes the dissociation products (i.e sulfide Li2S and oxide Li2O) with an overlayer including Li-2S-2O4 formed on top of the monolayer. It is further noted that the thickness of the monolayer is very negligible at around 4 to 5 Angstroms (i.e 0.4 to 0.5 nm) (see bridging paragraph on pages 472-473). Moreover, Nebesny’s disclosure at page 476, column 2, is not found to disclose an instability of a lithium film but rather discloses a monolayer formed as a first product of the reaction of lithium and SO2.  					In response to applicant’s arguments that Skotheim’s anode includes additional Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, in view of the foregoing, claims 13, 15-16, 21-22, 25-30, 32 & 36-40 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727